Citation Nr: 0524695	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  98-02 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel
INTRODUCTION

The veteran had active service from February 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in a February 
1987 rating decision that the Board confirmed on appeal in an 
October 1987 decision.  

3.  The RO denied the veteran's petition to reopen the claim 
for service connection for PTSD in July 1992; the veteran did 
not initiate an appeal of that denial.  

4.  Evidence received since the July 1992 decision is new, 
bears directly and substantially on the matter for 
consideration, and is so significant that it must be 
considered with all evidence of record in order to fairly 
adjudicate the appeal.  


CONCLUSIONS OF LAW

1.  The October 1987 Board decision, which subsumes the 
February 1987 rating decision, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 
(2004).
2.  The July 1992 decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2004).   

3.  New and material evidence has been received since the 
July 1992 decision to reopen a claim for service connection 
for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO originally denied service connection for PTSD in a 
February 1987 rating decision.  In an October 1987 decision 
on appeal, the Board continued that denial.  Therefore, the 
Board's October 1987 decision, which subsumes the prior RO 
decisions, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2004).  
Subsequently, in July 1992, the RO denied the veteran's 
petition to reopen the claim.  It notified the veteran of 
that decision but he did not initiate an appeal.  Therefore, 
the July 1992 decision is also final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103. 

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  According to VA regulation, "new and 
material evidence" means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  But see 
38 C.F.R. § 3.156(a) (2004) (applicable to claims filed on or 
after August 29, 2001).  

The Board notes that the RO has not consistently 
characterized the issue on appeal as whether new and material 
evidence has been received to reopen the veteran's claim.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied is properly 
reopened.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim for service connection for PTSD.

The October 1987 Board decision denied service connection for 
PTSD because there was no objective evidence of a verified 
stressor.  The RO's July 1992 decision found no new and 
material evidence to reopen the claim.  Evidence of record at 
the time of that decision consists of service medical 
records, service personnel records, information from the U.S. 
Army and Joint Services Environmental Support Group, VA 
medical records, the report of a December 1985 VA 
examination, and several written statements from the veteran.  

The Board finds that evidence received since the July 1992 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  Specifically, during an August 1997 VA 
examination, the veteran provided additional stressor 
information, indicating that a friend identified in the 
report as "Buckler" had been killed in Vietnam.  Notes from 
a July 1998 VA outpatient visit identified the individual in 
question as "Butler."  In addition, during the August 1997 
VA examination, the October 1999 personal hearing, and the 
May 2002 VA examination, the veteran indicated that when he 
first arrived in Vietnam, the bus he was in was attacked and 
two people onboard the bus were killed.  This stressor 
information was not previously of record, bears directly and 
substantially on the matter for consideration, i.e., whether 
there is a verified in-service stressor, and, considered with 
previous evidence, is so significant that it must be 
considered with all the evidence of record in order to fairly 
adjudicate the appeal. Id.  As new and material evidence has 
been received, the claim is reopened.  38 U.S.C.A. § 5108.     

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  In the event any 
defect in notice or assistance is found, the Board emphasizes 
that, given the favorable disposition of the appeal, such 
defect does not result in any prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  To that extent, the 
appeal is granted.  


REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for PTSD.  However, the Board 
finds that additional development is required to ensure 
proper adjudication of the appeal.  To that end, the case 
must be remanded.  

Review of the claims folder reveals that the RO attempted to 
verify the veteran's alleged in-service stressors through the 
U.S. Army and Joint Services Environmental Support Group (now 
known as the U.S. Armed Services Center for Unit Records 
Research) (hereinafter CURR).  The November 1986 response 
from CURR indicated that the veteran had Vietnam service with 
the 512th Quartermaster Company from September 1971 and was 
reassigned to the 624th Service and Supply Company in January 
1972, where he remained until he left Vietnam in June 1972.  
It provided the Organizational History for the 512th 
Quartermaster Company.  However, review of that document 
shows that it encompasses the year 1970 only.  Although it 
was apparently produced in 1971, it does not describe any of 
the unit's history for that year, when the veteran was 
attached to the organization.  

The RO should request the unit histories for the appropriate 
time periods in 1971 and 1972.  

In addition, as discussed above, the veteran described an 
attack on a bus in which he was riding when he first arrived 
in Vietnam.  He indicated that two soldiers sitting next to 
him were killed.  The claims folder indicates that the 
veteran arrived in Vietnam in or about August 1971 or 
September 1971.  The RO should seek verification of this 
incident, to the extent possible.   

The veteran has also indicated that a friend of his named 
"Butler" or "Buckler" was killed in Vietnam.  The RO has 
not had an opportunity to attempt to verify this information.  
Also, the transcript of the October 1999 personal hearing 
indicates that the veteran's friend he called "Handy" or 
"Andy" may in fact have been "Alejandro."  The November 
1986 response from CURR indicated that a search of unit 
morning reports failed to identify a soldier named "Handy" 
or "Andy."  The RO should inquire as to whether the death 
of a soldier from the veteran's unit named "Alejandro" can 
be verified.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Armed 
Services Center for Unit Records Research 
and request the unit history for the 
512th Quartermaster Company for dates 
from September 1971 to January 1972 and 
for the 624th Service and Supply Company 
from January 1972 to June 1972.  In 
addition, the RO should request specific 
verification of the bus attack and death 
of two soldiers in or about August 1971 
or September 1971, as described by the 
veteran, as well as the deaths of 
soldiers from the veteran's unit named 
"Buckler" or "Butler" and 
"Alejandro."  If the requested 
information cannot be provided or 
verified, a response to that effect is 
required and should be associated with 
the claims folder. 

2.  After completing this development, 
the RO should adjudicate the issue of 
service connection for PTSD.  If the 
disposition remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.    

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


